

116 HR 7962 IH: Metropolitan Planning Enhancement Act
U.S. House of Representatives
2020-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7962IN THE HOUSE OF REPRESENTATIVESAugust 7, 2020Mr. DeSaulnier introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend titles 23 and 49, United States Code, to improve public understanding of how transportation investments are made by public agencies through establishing greater transparency and accountability processes.1.Short titleThis Act may be cited as the Metropolitan Planning Enhancement Act.2.Metropolitan transportation planning(a)Development of transportation planSection 134(i) of title 23, United States Code, is amended—(1)by redesignating paragraphs (7) and (8) as paragraphs (8) and (9); and(2)by inserting after paragraph (6) the following:(7)Project selection transparency and accountabilityProjects included in the adopted transportation plan shall be selected through a publicly available transparent process that includes use of criteria that directly support factors in subsection (h), the national transportation goals under section 150(b), and applicable State transportation goals. The criteria shall be used to publicly categorize the highest performing projects..(b)Metropolitan tipSection 134(j)(2)(A) of title 23, United States Code is amended by adding after the period at the end the following:Projects included in the priority list shall come from the highest performing category of projects identified in the transportation plan under subsection (i)(7). If a lower-categorized project is included in the priority project list, a public description shall be included to explain why the lower-categorized project is included before a higher-categorized project, including geographic balance and projects in economically distressed areas..3.Statewide and nonmetropolitan transportation planning(a)Long-Range statewide transportation planSection 135(f) of title 23, United States Code, is amended—(1)by redesignating paragraph (9) as paragraph (10); and(2)by inserting after paragraph (8) the following:(9)Project selection transparency and accountabilityProjects included in the adopted long-range statewide transportation plan shall be selected through a publicly available transparent process that includes use of criteria that directly support factors in subsection (d), the national transportation goals under section 150(b), and applicable State transportation goals. The criteria shall be used to publicly categorize the highest performing projects..(b)Statewide transportation improvement planSection 135(g)(5)(A) of title 23, United States Code is amended by adding after the period at the end the following:Projects included in the transportation improvement program shall come from the highest performing category of projects identified in the transportation plan under subsection (f)(9). If a lower-categorized project is included in the priority project list, a public description shall be included to explain why the lower-categorized project is included before a higher-categorized project, including geographic balance and projects in economically distressed areas..4.Metropolitan transportation planning(a)Development of transportation planSection 5303(i) of chapter 53 of title 49, United States Code, is amended—(1)by redesignating paragraphs (7) and (8) as paragraphs (8) and (9); and(2)by inserting after paragraph (6) the following:(7)Project selection transparency and accountabilityProjects included in the adopted transportation plan shall be selected through a publicly available transparent process that includes use of criteria that directly support factors in subsection (h), the national transportation goals under section 150(b), and applicable State transportation goals. The criteria shall be used to publicly categorize the highest performing projects..(b)Metropolitan tipSection 5303(j)(2)(A) of chapter 53 of title 49, United States Code is amended by adding after the period at the end the following:Projects included in the priority list shall come from the highest performing category of projects identified in the transportation plan under subsection (i)(7). If a lower-categorized project is included in the priority project list, a public description shall be included to explain why the lower-categorized project is included before a higher-categorized project, including geographic balance and projects in economically distressed areas..5.Statewide and nonmetropolitan transportation planning(a)Long-Range statewide transportation planSection 5304(f) of chapter 53 of title 49, United States Code, is amended—(1)by redesignating paragraph (9) as paragraph (10); and(2)by inserting after paragraph (8) the following:(9)Project selection transparency and accountabilityProjects included in the adopted long-range statewide transportation plan shall be selected through a publicly available transparent process that includes use of criteria that directly support factors in subsection (d), the national transportation goals under section 150(b), and applicable State transportation goals. The criteria shall be used to publicly categorize the highest performing projects..(b)Statewide transportation improvement planSection 5304(g)(5)(A) of chapter 53 of title 49, United States Code, is amended by adding after the period at the end the following:Projects included in the statewide transportation improvement program shall come from the highest performing category of projects identified in the transportation plan under subsection (f)(9). If a lower-categorized project is included in the priority project list, a public description shall be included to explain why the lower-categorized project is included before a higher-categorized project, including geographic balance and projects in economically distresses areas..